DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 01/05/2021.  Examiner acknowledged that claims 1, 3, 6-7, 9 are amended; claims 2, 4-5 and 12-13 are canceled.  Currently, claims 1, 3 and 6-11 are pending.
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
Regarding Claim 1: applicant argues (see p.6) that Morgenbrod does not disclose “integrated in the individual semiconductor device of at least some of the one or more multi-color LED units is a temperature sensor which is set up to measure a respective operating temperature of the respective multi-color LED unit.” Whereas Morgenbrod discloses (see p.7) temperature sensor (108, 408) but there is no disclosure that the temperature sensors are “integrated in an individual semiconductor device” as claimed in claim 1.  This argument is not persuasive.
Examiner disagrees with this assessment because Morgenbrod teaches in [0147] “it is possible to implement all functions or a portion thereof in one or more integrated circuits.  Moreover, individual functional units from among those shown separately can be combined or individual units can be divided into further subunits.  In principle, the degree of subdivision of the functionally concrete units as described here should in no way be understood to be restrictive with regard to the actual implementation in hardware and/or software.”  At the same time, multiple LEDs, processing circuit and sensor are shown integrated into a module (Fig. 4: 401).  It is also well known in the art that these components can be integrated together to form a module as shown by 
Claims 3 and 6-11 are similarly rejected as they depend on the rejected claim above.
Claim Objections
Claims 1, 3, 6 and 9 are objected to because of the following informalities:  
Claim 1 ln16, “at least some of the one or more multi-color LED units.”  The term “some” is out of place when a singular expression “one” is followed.  Since “some” is used to describe more than one, then it is not possible to have a singular expression following the plurality expression of “some”.
Claim 3 ln3, “at least some of the one or more multi-color LED units.”  The term “some” is out of place when a singular expression “one” is followed.  Since “some” is used to describe more than one, then it is not possible to have a singular expression following the plurality expression of “some”.
Claim 6 ln3, “at least some of the one or more multi-color LED units.”  The term “some” is out of place when a singular expression “one” is followed.  Since “some” is used to describe more than one, then it is not possible to have a singular expression following the plurality expression of “some”.
Claim 9 ln3, “at least some of the one or more multi-color LED units.”  The term “some” is out of place when a singular expression “one” is followed.  Since “some” is used to describe more than one, then it is not possible to have a singular expression following the plurality expression of “some”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgenbrod (US 2010/0259198).
Regarding Claim 1, Morgenbrod teaches an illumination device (Fig. 1), comprising: one ([0072] “a luminous module”) or more multi-color LED units which each have a settable color point and a settable brightness (Fig. 1: 102 settable color locus and brightness; [0127]), wherein each multi-color LED unit (Fig. 4: 401) is an individual semiconductor device (it is well known that processors and LEDs are semiconductor devices and Fig. 4 shows the components being grouped together to form a single semiconductor device/a luminous module) with multiple single-color LEDs (Fig. 4: 402, 403, 404) of different colors (Fig. 4: RGB) and a microcontroller (Fig. 4: 407), the multiple single-color LEDs and the microcontroller are enclosed by a package ([0069] “luminous system can be embodied as a luminous module”) of the individual semiconductor device, the microcontroller is configured to control each single-color LED in dependence on a set color point and a set brightness of the multi-color LED unit by setting a respective operating current (Fig. 1: 109) of each single-color LED with access to the calibration data (Fig. 2: 203, Fig. 3: 306), in the individual semiconductor device of at least some of the one (Fig. 4: 401) or more multi-color LED units is a temperature sensor (Fig. 4: 408), which is set up to measure a respective operating temperature ([0163] “microprocessor 407 determines, depending on the current temperature of the luminous module as provided by the temperature sensor 408”) of the respective multi-color LED unit.
Morgenbrod does not explicitly teach in Fig. 4 stored in the microcontroller are calibration data which describe a dependence of operating currents of the multiple single-color LEDs on at least one color point and at least one brightness; integrated in the individual semiconductor device of at least some of the one or more multi-color LED units is a temperature sensor. However, Morgenbrod teaches in [0160] “microprocessor 407 can have memories, input/output interfaces and calculation possibilities for access to and for processing of current data or data determined in advance and stored”; [0047] “a target value optimization with regard to at least one of the target variables mentioned can be effected, this optimization expediently being carried out beforehand and being stored or saved in or for a control and/or regulating unit for setting the luminous sources”; [0091] “for an (each) LED it is possible to store an ageing curve in the luminous flux calculation.  Consequently, a natural ageing of the LED (or of the plurality of luminous sources or LEDs of the luminous module) can be taken into account and compensated for during the regulation of the color locus.”  [0147] teaches “it is possible to implement all functions or a portion thereof in one or more integrated circuits.  Moreover, individual functional units from among those shown separately can be combined or individual units can be divided into further subunits.  In principle, the degree of subdivision of the functionally concrete units as described here should in no way be understood to be restrictive with regard to the actual implementation in hardware and/or software.”  It is also well known in the art that these components can be integrated together to form a module as shown by the following link https://youtu.be/JS3pKG_GoeI.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Morgenbrod in order to store calibration data according to current or duty cycle of the LED (Fig. 5) and having an integrated temperature sensor for setting the color locus [abstract] since this would 

Regarding Claim 3, Morgenbrod teaches the illumination device as claimed in claim 1, wherein the microcontroller of the at least some of the one or more multi-color LED units is configured such that it furthermore takes into account the respective operating temperature (Fig. 1: 108) of the respective multi-color LED unit, whereby the set color point and a set brightness are kept constant ([0018] “this color locus is then kept substantially constant”; [0163] “the predefinition of a desired color locus--e.g. color locus and brightness of the luminous unit”) during the operation of the respective multi-color LED unit.

Regarding Claim 6, Morgenbrod teaches the illumination device as claimed in claim 1, wherein the microcontroller of at least some of the one or more multi-color LED units is configured such that, if the respective operating temperature of the respective multi-color LED unit exceeds a specified threshold ([0078] “over a temperature profile”), it reduces the brightness ([0078] “a luminous flux decreases as the temperature rises”) of the multi-color LED unit.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenbrod as applied to claim 1 in view of Lo (US 2010/0164409).
Regarding Claim 7, Morgenbrod teaches the illumination device as claimed in claim 1.
Morgenbrod does not teach the one or more multi-color LED units comprises a plurality of multi-color LED units, which are connected to an internal databus, which is coupled to a processing module, and the processing module is configured to pass internal control commands for setting the brightness and the color point of the individual multi-color LED units to the internal databus.
Fig. 27: 2000), which are connected to an internal databus (Fig. 27: DATA), which is coupled to a processing module (Fig. 27: 2008), and the processing module is configured to pass internal control commands for setting the brightness and the color point of the individual multi-color LED units to the internal databus ([0129] “controller 2008 would typically be programmed to update the display data in the display memory 2006, and each pixel (LED module) picks up its respective data from the display memory 2006”; Fig. 22).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Morgenbrod with a plurality of LED units controlled by a processing module as taught by Lo in order to change and refresh the display memory [Lo 0129] since the LED units can access the information as retrieve it via the databus [Lo claim 14].

Regarding Claim 9, Morgenbrod and Lo teach the illumination device as claimed in claim 1, wherein at least some of the one or more multi-color LED units comprise one or more RGB-LED units (Lo Fig. 26: 2004; [0122] “each LED module 2000 preferably comprises LEDs 2004 (either R,G, B or W LEDs, or a combination thereof)”) and/or RGBW-LED units.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgenbrod, Lo as applied to claim 7 and further in view of Eckel (US 2011/0309746).
Regarding Claim 8, the combination of Morgenbrod and Lo teach the illumination device as claimed in claim 7, wherein the processing module (Lo Fig. 27: 2008 takes information for 2006) is configured to receive control commands and convert them to the internal control commands (Lo Fig. 27: DATA, SIGNAL).

Eckel is in the field of lighting (abstract) and teaches the processing module (Fig. 3B: 200) is configured to receive external control commands (Fig. 3B: 220) from a motor vehicle databus (Fig. 3B: 250).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Morgenbrod and Lo with modules receiving commands from vehicle databus as taught by Eckel in order to apply the lighting system into an automobile since LEDs lightings are lightweight, simple to drive, low power and efficient [Eckel 0011].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morgenbrod as applied to claim 1 in view of Eckel.
Regarding Claim 10, Morgenbrod teaches the illumination device as claimed in claim 1, wherein the illumination device is an interior illumination device ([0018] “which can be arranged in a lamp or luminaire”) or an exterior illumination device.
Morgenbrod does not teach illumination device for interior or exterior of a motor vehicle.
Eckel teaches illumination device (Fig. 3B: 20) for interior or exterior of a motor vehicle ([0013] “LED light unit is provided as a base for a vehicle lighting system”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Morgenbrod with modules receiving commands from vehicle databus as taught by Eckel in order to apply the lighting system into an automobile since LEDs lightings are lightweight, simple to drive, low power and efficient [Eckel 0011].

Regarding Claim 11, Morgenbrod teaches one or more illumination devices as claimed in claim 1.
Morgenbrod does not teach a motor vehicle.
Eckel teaches a motor vehicle ([0013] “LED light unit is provided as a base for a vehicle lighting system”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Morgenbrod with modules receiving commands from vehicle databus as taught by Eckel in order to apply the lighting system into an automobile since LEDs lightings are lightweight, simple to drive, low power and efficient [Eckel 0011].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Knapp (US 2011/0069094) teaches integrated into an individual semiconductor device of multi-color LED unit a temperature sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844